Opinion by

Greene, J.
An action of debt, on a delivery bond against Ansel Humphreys as principal, and Hastings and "Woodward as sureties. The defendants below filed1 three special pleas to the plaintiff’s declaration, essentially as follows : 1. That the original suit by Hoopes v. Humphreys was commenced by process of attachment, and a special judgment rendered against the property; that the property attached, and against which only judgment was rendered, had not been taken on execution or in any way disposed of to satisfy the judgment, and that the officer made a general levy upon entirely different property.
2. That the sheriff was not in attendance at the time and place designated for the delivery of the property.
3. That the judgment was rendered under the valuation law, and the sheriff did not, as required by that law, take to his assistance two disinterested persons to estimate the fair value of said property under'oath.
To these several pleas the plaintiff below demurred. The court sustained the demurrer, and rendered judgment accordingly for the plaintiff.
Though another point is raised in the assignment of errors, it is only necessary for this court to review the action of the district court, in sustaining the demurrer to the several pleas. And first, as to the sufficiency of the first plea in constituting a good bar to the action. We can entertain no doubt, that the execution should have been issued, and the levy made, upon such property only as the writ of attachment and spe*484cial judgment affected ; and that the proceedings of the officer in levying upon other and different property, was not authorized by law, and therefore void. It is not only necessary that the execution should pursue and be warranted by the judgment, Palmer v. Palmer, 2 Conn. 462, but it should be executed according to its special purport and authority, in order to render the proceedings under it valid. A general execution from a special judgment, cannot receive the sanction of law; and it would be equally irregular for a sheriff having already a lien and property in goods taken by a writ of attachment, to levy upon entirely different goods to satisfy an execution from the same attachment judgment.
The execution levy, as appears by the delivery bond, was made upon property, which, from feelings of attachment and convenience, a family would especially desire to retain in possession, and which, by removal, would be likely to receive considerable injury. To prevent the mortification and injury of the removal, Humphrey’s only alternative was to give the bond and security required by the coercive garb of office. There is then no good ground for the pretence that the bond was freely and voluntarily given. It was exacted of the party without lawful consideration or even official justification, under the peril of losing the possession and use of his property. United States v. Tingey, 5 Peters, 114.
If conceded that the sheriff had no legal authority to receive and sell the property described in the delivery bond, does it not conclusively follow that the obligors were not by law required to place the property in his. possession ? It is well settled that a bond given to an officer for doing or omitting to do, an act which he has no legal authority to perform, is void. Besides the authorities referred to by plaintiff’s counsel, see Moore v. Allen, 3 J. J. Marsh. 621. Some of the authorities referred to, show that it is equally well settled that whatever would render an arrest or a levy unlawful, may be given, in answer, or in bar to an action against the bail or the execution defendant.
However desirable an explicit and full opinion may be, *485upon the leading questions raised in a case, and especially during the early organization of our state judicature; we can see no necessity for saying much in relation to the second plea. Finding neither precedent, 'principle, nor reason, for the position that the meje absence of the sheriff at the time and place of delivering the property, should relieve the obligors from that liability; we must regard the plea as inadequate, though very plausibly sustained by the argument of plaintiff’s counsel.
The third plea shows that the requirements of the valuation law, under which the judgment was rendered, were not carried out by the sheriff. An appraisement under that law was indispensable, and a sale without it would have been utterly void. To have complied with the fourth section of the valuation law, the sheriff, at the time of making the levy, and before advertising the sale, should have taken “ to his assistance two disinterested persons having the qualifications of jurors,” and after administering an oath, should have proceeded with them “to estimate the value of each article, or price of personal property levied on, at its fair value.” Without having performed this duty, he had no right to advertise, and much less to sell the property; and having no right to sell, the obligation for the delivery of the goods at the particular time and place, to be sold in pursuance of said levy, was inoperative in law, and void.
We are of the opinion that the first and third pleas aré sufficient in form, and ample in substance.
Judgment reversed.